DETAILED ACTION

In response to RCE filed 2/28/2022.  Claims 1-3, 6-16, and 18-20 are pending.  Claim 20 is withdrawn.  Claims 1-3, 6-16, and 18-19 are examined thusly.  Claims 1 and 14 were amended.  Claims 4, 5, and 17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites that the discontinuous silver-based functional film comprises a regular distribution of discontinuities.  Claim 14, upon which claim 18 depends, recites that there is an irregular distribution.  As such, it is not clear as to the nature of the discontinuities since the specification is silent to a combination of irregular and regular distribution of discontinuities in 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 15 recite the discontinuous silver-based functional film comprises at least one discontinuity.  Claims 1 and 14, which has presently been amended already recites there is one discontinuity.  As such, claims 2 and 15 do not further limit claims 1 and 14 respectfully.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 20150202846) in view of Hwang et al. (US 9686859) with evidence from Kim et al. (Encyclopedia of Tribology, pp. 1994-2007).
Byker discloses conductive coatings on PVB and glass laminates thereof.  Concerning claims 1-2, 7, and 14-15, Byker discloses the conductive coating is a silver layer that is patterned directly onto a PVB layer by a lithographic process, wherein the PVB layer forms an overlayer, wherein this structure is disposed between two glass substrates (FIGS. 3 and 4; para. 0008-0136).  Examiner notes that patterning the silver layer would intrinsically result in discontinuous portions (para. 0098).  As evidenced by Kim, a lithographic process results in a discontinuity passing through the entirety of a layer and therefore, the feature as claimed is intrinsic to the disclosure of Byker (Kim; FIG. 1, p. 1995).  Specifically, the discontinuity would be through the entirety of the silver layer.

    PNG
    media_image1.png
    370
    486
    media_image1.png
    Greyscale


para. 0137).  
Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with the glass (para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.  Concerning claim 12, since the PVB layer is 100 microns, the total thickness would be above 0.03 mm (or 30 microns).  The resulting structure has a sheet resistance of 0.01 to 1000 ohm/sq, which would meet the sheet resistance as claimed in claims 1 and 13-14 (para. 0062).  However, Byker is silent to the thickness of the silver layer, gap length, and if the patterning is irregular or regular.
Hwang discloses a conductive layer can be regular or irregular, wherein the line width is from 0.01 to 10 microns (cols. 3-8).  The line pitch is 250 microns, wherein the line pitch is the width between lines (col. 4, lines 7-10).  Furthermore, the thickness of the conductive layer is from 0.01 to 10 microns (col. 5, lines 24-31).  The resulting conductive pattern structure allows for reducing moiré and diffraction phenomena (cols. 2-3, starting at line 65 in col. 2).  As such, it would have been obvious to one of ordinary skill in the art to pattern the silver layer of Byker at the dimensions as claimed, in order to reduce moiré and diffraction phenomena that can occur when used in transparent applications.

Double Patenting
Claims 1-3, 6-10, 12-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-16, and 18-19 of copending Application No. 16/874832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composite film and laminates comprising the composite film, wherein the composite film comprises a discontinuous silver-based functional film and at least a PVB overlayer, resulting in the same sheet resistance.  The overlayer and silver-based functional layer have thicknesses and gap lengths recited in the ‘832 claims that overlap and include the claimed ranges.  The resulting total thickness overlaps in scope with the ‘832 claims. Furthermore, the surface roughness values over the overlayer are the same.  While it is noted that the ‘832 application further recites a PVB underlayer, the instant claims recite comprising language and as such, can include an underlayer.  As such, the claims overlap in scope.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of copending Application No. 16/874832 in view of Byker et al. (US 20150202846).  Both claims recite an overlayer having a surface roughness.  However, the ‘832 application does not recite the second surface roughness of the overlayer.  Regarding claims 10 and 11, the PVB layer has a microtexture, resulting in a surface roughness between 0 to 10 microns (para. 0122).   While it is noted that Byker does not explicitly recite that both surfaces of the PVB layer has a microtexture, Byker discloses that texturing allows for breaking up specular visible reflection and also for de-airing the interlayer to form a seal with para. 0121-0122).  As such, it would have been obvious to one of ordinary skill in the art to provide surface texturing on both sides of the PVB.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, see p. 5, filed 2/28/2022, with respect to the 35 USC 102(a)(1) rejection under Byker have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of the claims has been withdrawn.  Examiner acknowledges the amendments as overcoming the previous rejection.

Applicant's arguments filed 2/28/2022 regarding the obviousness rejection under Byker have been fully considered but they are not persuasive.  Applicant asserts that the lithographically patterned silver layer would not have a discontinuity through the entirety of the film.  Examiner respectfully disagrees and notes that Kim shows a generic lithographic process, wherein the default position for forming the patterning is that the discontinuity goes through the entire surface of the film (FIG. 1, p. 1995).  Applicant has provided no showing or technical reasoning on how lithographic patterning as set forth in the Byker reference would not have the same physical structure as that claimed, in order to function with respect to the applications disclosed in Byker.  While it is agreed that Byker does not explicitly recite “discontinuity passing entirely through the thickness of the silver-based film”, it is noted that .

Applicant's arguments filed 8/31/2021 regarding the Double Patenting rejection have been fully considered but they are not persuasive.  Applicant has requested the rejections be held in abeyance until the applications are each or one is found to be allowable.  Examiner notes that the rejections are maintained for the above reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783